Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-6, 8, 11-19, 21-25 and 27-28 are pending.  Claims 7, 9-10, 20, 26 canceled.   Claims 1-6, 8, 11-19, 21-25 and 27-28 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 September 2020 and 18 September 2018 consisting of 8 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/EP2017/055808 (filed 03/13/2017).  This application claims benefit from foreign application, EUROPEAN PATENT OFFICE (EPO) PCT/EP2016/056165 (filed 03/21/2016) The instant application has been granted the benefit date, 21 March 2016, from the application PCT/EP2016/056165.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Kamrud
Claims 1-6, 8, 11-19, 21-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamrud et al. ((WO/2008/156829).
Claim 1 is directed to a RNA replicon comprising a 5' replication recognition sequence, wherein the 5' replication recognition sequence is characterized in that it comprises the removal of at least one initiation codon compared to a native alphavirus 5' replication recognition sequence.
Kamrud et al. teach a “recombinant replicon intermediate” (page 9, lines 5-11):
If the complex continued replication of this helper RNA through the 26S or viral junction region and then switched to the foreign nucleotide sequence in the replicon RNA as a template and completed replication through the replicon 5' end, the resulting "recombinant replicon intermediate" would contain sequence encoding all the non-structural proteins, some or all of the transcriptional unit containing the foreign nucleic acid of interest (NOI) coding region, and the new inserted transcriptional unit expressing one of the alphaviral structural proteins.

Accordingly, the “recombinant replicon intermediate” would contain elements from the helper RNA and the alphavirus replicon.  Kamrud describes the helper RNA which contains various elements from alphavirus genome organization, but also including certain modifications.  As the examiner understands the “recombinant replicon intermediate,” described by Kamrud, following recombination, the “recombinant replicon intermediate,” would comprise  a 5’ replication recognition sequence that was modified so that the initiation codon has been removed and which encodes the alphavirus non-structural proteins and a heterologous protein.
Kamrud et al. teach (page 3, line 28 through page 4, line 4):

    PNG
    media_image1.png
    219
    1185
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    1171
    media_image2.png
    Greyscale

	Kamrud et al. teach (page 13, lines 17-21):

    PNG
    media_image3.png
    211
    1198
    media_image3.png
    Greyscale

Accordingly, Kamrud et al. suggest the limitations of claim 1.  Additionally, the above passages teach that the RNA replicon contains a 5’ replication recognition sequences which is identified as conserved sequence elements, in instant claims 2-3.  Claim 4 and Figures 1-2 of Kamrud show that the length of the 5’ replication recognition sequences is up to about 500 nucleotides, thereby satisfying the limitations of claim 2.   Figure 1 of Kamrud indicates that their invention includes an RNA that encodes a nonstructural protein where the initiation codon has been removed, thereby suggesting the limitations of claims 5-6.  The RNA of Kamrud comprises a 3’ replication recognition sequences (page 4, lines 2-3), thereby suggesting the limitations of claim 8.  Kamrud et  al. teach a gene of interest [GOI] or nucleic acid of interest [NOI] (page 8, lines 13-14) can encode heterologous proteins or ribozymes (page 2, lines 3-4).  Kamrud et al. teach “the replicon RNA as a template and completed replication through the replicon 5' end, the  in vivo expression of a heterologous protein from an alphavirus (page 4, line 27), thereby suggesting the limitations of claim 28.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an alphavirus RNA replicon comprising  a 5’ 
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (alphavirus RNA replicons; methods of making alphavirus RNA replicons, methods of expressing proteins in vivo and in vitro using alphavirus RNA replicons) are taught by Kamrud and further they are taught in various combinations and are shown to be used as alphavirus RNA replicons.  It would be therefore predictably obvious to use a combination of these elements in an RNA replicon.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Kamrud et al. because each of these teachings generated RNA replicons prior to the instant application.
Therefore the products and methods as taught by Kamrud et al. would have been prima facie obvious over the products and methods of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633